Citation Nr: 1446232	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include atrophic dermatitis.
 
2.  Entitlement to service connection for a right shoulder disability.
 
3.  Entitlement to service connection for a left shoulder disability.
 
4.  Entitlement to service connection for a cervical spine disability.
 
5.  Entitlement to service connection for a lumbosacral spine disability.
 
6.  Entitlement to service connection for a right hip disability, to include bursitis.
 
7.  Entitlement to service connection for a left hip disability, to include bursitis.
 
8.  Entitlement to service connection for residuals of heat exhaustion, to include heat sensitivity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Daughter


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a long-time member of the United States Army Reserves, with a period of initial active duty training from March 1980 to July 1980, and a period of active duty from November 2002 to April 2003.  She additionally had multiple periods of active and inactive duty for training (ACDUTRA and INACDUTRA) through the completion of her Reserve obligation in April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and February 2009 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated to the jurisdiction of the Atlanta, Georgia, RO.

The Veteran testified at a December 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  Following the hearing, the Board remanded the hearing for further development in March 2014.

During the pendency of the remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the Board regrets the additional delay, further action on remand is required to ensure compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 2013, VA afforded the Veteran examinations with regard to her claims of service connection for a skin disorder, shoulder disabilities, and residuals of heat exhaustion.  Unfortunately, the resulting examination reports are not sufficient for adjudication purposes.  If VA undertakes to provide an examination, the examination must be adequate.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Further, with regard to the remaining claims, no examinations have been provided, and such are required under the duty to assist.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Competent and credible lay and medical evidence of record is sufficient to establish the likely existence of the current disabilities.  The Veteran has raised several alternative theories with regard to her claims, which raise a reasonable possibility of showing a nexus to service or a service-connected disability.  For example, she maintains that regardless of whether a low back condition was actually incurred in connection with a duty status, it was aggravated by the performance of her duties.  She points to May 2002 complaints during and following a period of ACDUTRA.  Similarly, she argues that her shoulder conditions were either incurred in or aggravated by service.  She also then maintains that an aggravated low back disability caused or contributed to her cervical spine, shoulder, and hip complaints.  The theories of aggravation and secondary service connection were not addressed by the March 2013 examiner, rendering his reports inadequate.  

The Veteran has also, with regard to her skin condition, raised a theory of direct service connection related to exposure to environmental hazards at Fort McClellan, including PCBs.  She submitted evidence indicating that skin rashes were a potential manifestation of such exposure, and so that theory must be considered by an examiner.  To assist with such, the studies cited by the Veteran in her June 2010 substantive appeal.  Further, as with the orthopedic conditions, the possibility of aggravation of a skin condition must be addressed.  

Finally, with regard to the claim of service connection for residuals of heat exhaustion, the examiner did not address the Veteran's primary contentions, that she had developed a sort of heat sensitivity (excessive sweating, burning skin when exposed to the sun) as a result of the injury she sustained in service.  The Board cannot accept the assertion that there are no current residuals in the absence of discussion of her competent reports of such symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide her fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding secondary service connection and aggravation.

2.  Associate with the claims file copies of the EPA and VA reports and studies, cited by the Veteran in her June 2010 substantive appeal, regarding exposure to environmental hazards at Fort McClellan.  It may be necessary to contact the Veteran and request more specific citations to accomplish such.  

3.  Schedule the Veteran for VA Spine and Joint examinations.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, necessary documents must be printed and provided in hard copy.  The examiner must:

a)  Identify all currently diagnosed conditions of the lumbosacral spine, to include systemic conditions affecting the spine.  For each such, the examiner must opine as to whether it is at least as likely as not that such was caused OR aggravated by military service.  Complaints of pain following ACDUTRA in May 2002 must be specifically discussed.

b)  Identify all currently diagnosed conditions of the cervical spine, to include systemic conditions affecting the spine.  For each such, the examiner must opine as to whether it is at least as likely as not that such was caused OR aggravated by military service, or by another current disability.  The role, if any, of a low back disability, must be discussed.

c)  Identify all currently diagnosed conditions of the shoulders and hips, to include systemic conditions affecting the joints.  For each such, the examiner must opine as to whether it is at least as likely as not that such was caused OR aggravated by military service, or by another current disability.  The role, if any, of a low back disability, must be discussed.

4.  Schedule the Veteran for a VA skin disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, necessary documents must be printed and provided in hard copy, to include copies of the EPA and VA reports discussed above.  The examiner must:

a) Identify all currently diagnosed skin conditions.  For VA purposes, "currently diagnosed" includes all condition extant since the filing of the claim in June 2006.  The examiner must opine as to whether it is at least as likely as not that any such was caused OR aggravated by military service, or represents a single chronic condition.  The role, if any, of environmental hazards at Ft. McClellan must be discussed.

b) Opine as to whether the Veteran's complaints of excessive sweating and a burning sensation in the sun (collectively, heat sensitivity) are residuals of a 1987 episode of heat exhaustion on duty.

5.  A full and complete rationale for all opinions expressed is required.  If the examiner cannot offer any requested opinion without resort to speculation, the basis for this conclusion must be specified.  The examiner must indicate whether the record is somehow inadequate to allow an opinion, or if the question cannot in fact be resolved with adequate certainty.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



